Citation Nr: 0734859	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-11 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 28, 2000 
for service-connected post-traumatic stress disorder (PTSD) 
including based on clear and unmistakable error in a November 
1989 rating decision.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the case was 
subsequently transferred to the Waco, Texas RO.  

In March 2006 the case was remanded to the RO to provide the 
veteran an opportunity to have a Board videoconference 
hearing.  The veteran decided, however, that he did not wish 
to have a hearing but preferred to have his case sent to the 
Board for a decision as quickly as possible.  


FINDINGS OF FACT

1.  The November 1989 RO decision, which denied a July 1989 
claim for service connection for PTSD is final.  

2.  The record does not establish that the RO made an 
incorrect application of law or fact in making the November 
1989 decision.     

3.  A new claim for service connection for PTSD was received 
by the RO on March 28, 2000.  

4.  In an October 2000 rating decision, the RO granted 
service connection for PTSD, effective March 28, 2000.

5.  The veteran did not disagree with the effective date 
assigned in the October 2000 rating decision within one year 
of receiving notice.


CONCLUSION OF LAW

The criteria for an effective date prior to March 28, 2000, 
for the award of service connection for PTSD have not been 
met either on the basis of CUE in the November 1989 decision 
or on the basis that an earlier effective date should have 
been assigned by the October 2000 rating decision.   38 
U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. §§ 3.105, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This case involves two theories of entitlement; whether an 
earlier effective date may granted on the basis of clear and 
unmistakable error in an earlier November 1989 rating 
decision and whether an earlier effective date may be granted 
under the general regulatory provisions for assigning 
effective dates for service connected disability.  

Regarding the veteran's specific allegations of CUE, the 
Board notes that the VCAA is not applicable to claims of CUE, 
because such claims are not conventional appeals, but rather 
are requests for revision of previous decisions.  See Parker 
v. Principi, 15 Vet. App. 407, 412 (2002) (regarding clear 
and unmistakable error claim as to a prior final RO 
decision); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) 
(citing Parker as "holding VCAA inapplicable to claim that RO 
decision contained CUE").  

The Board further notes that the issue of an earlier 
effective date under the general regulatory provisions does 
involve a factual matter in dispute; resolution of this part 
of the claim is governed by interpretation of the pertinent 
statute and case law.  The statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 
229, 232 (2003). 

Therefore, the VCAA also does not apply to this portion of 
the veteran's claim.  Id.   

II.  Factual Background

On January 1989 VA psychiatric examination the diagnosis was 
dysthymic disorder.  The veteran reported that he was having 
periodic depression in 1970 right after he got home from 
Vietnam.  He'd get in a state of distress where he felt 
sullen and did not want to be around people.  He also would 
feel nauseated and vomit and would have sinus trouble.  He 
slept ok but was pretty sensitive to noise.  He appeared to 
have no restrictions of his usual activities attributable to 
a psychiatric disorder at the time of the examination.  The 
examiner commented that the veteran had described a 19 year 
history of periodic depression, usually within the months of 
January to February.  The most recent depressive episode was 
precipitated by the death of his grandfather although it did 
not appear to have been of major severity.  The veteran 
appeared to be significantly affected by his periodic 
episodes during their occurrence, however the rest of the 
year he appeared to function very well in his job as a sales 
manager for John Hancock.  

In a January 1989 report of medical history the veteran noted 
that for a period of time each year he suffered from 
depression with migraine headaches and chronic sinus 
disorder, sometimes to the point of immobility.  The periods 
were accompanied by strange dreams.  He hoped to find out if 
there was a chemical imbalance in his body that brought on 
these symptoms and if so, what he could do about it.  

In July 1989 the veteran's representative at the time, 
Paralyzed Veterans of America, filed a claim for service 
connection for PTSD.  

A September 1989 record shows that a compensation and pension 
appointment for psychometric testing had been scheduled for 
the veteran by a VA psychology service/trauma recovery 
program but the veteran did not report for the appointment.  

A November 1989 rating decision denied service connection for 
PTSD on the basis that there was no evidence of record to 
show that the veteran had PTSD.  The veteran did not appeal 
this decision within one year and it became final.  

In his March 2000 claim for service connection for PTSD the 
veteran indicated that having served in Vietnam and endured a 
host of battles and actions against the enemy, he had 
suppressed all the feeling he had built up the past 30 years 
relating to his combat experiences in the war zone.  He had 
progressed through civilian life beginning as an executive 
with General Electric before it all came loose at the seams.  
An incident at work forced him to resign before any further 
confrontation occurred.  The feelings related to his Vietnam 
experiences had now come to the forefront and he was a 
current patient at the Audie L. Murphy VAMC.

A May 2000 VA inpatient treatment record shows that the 
veteran was hospitalized after having increased nightmares 
and trouble sleeping the past 3 months.  The diagnosis was 
PTSD with a history of bipolar disorder.  

On September 2000 VA examination done on behalf of VA the 
diagnosis was chronic PTSD related to numerous traumatic 
combat experiences.  

An October 2000 rating decision granted service connection 
for PTSD and assigned a 50 percent rating effective March 28, 
2000, the date his claim was received by VA.  He did not 
express disagreement with the effective date within one year 
of receiving notice of the decision.

In March 2001 the veteran filed a claim for an increased 
rating for PTSD.  

A subsequent July 2001 rating decision increased the rating 
for PTSD to 70 percent effective March 29, 2001 and an 
October 2002 rating decision continued the 70 percent rating.  

In an April 2003 claim the veteran requested that he be 
granted retroactive compensation for PTSD on the basis of new 
information showing a previous mis-diagnosis of his 
psychiatric condition.  To support the claim he submitted a 
March 2003 letter from a psychiatrist, Dr. W.  In the letter 
Dr. W indicated that he had reviewed the past treatment 
records for the veteran regarding his treatment for PTSD.  It 
appeared to him that the veteran was suffering from the 
disorder due to his Vietnam era combat experiences and 
therefore had been handicapped by the symptoms of PTSD since 
1970.  Dr. W found that the veteran was misdiagnosed as 
having a simple case of dysthymia in 1989.  

On his March 2004 Form 9 the veteran contended that Dr. W's 
letter established at least a reasonable doubt as to his 
prior psychiatric diagnosis.  He noted that he sought 
treatment at the Jackson, Mississippi VA in 1989 with 
symptoms of depression and dreams of combat, especially of 
children being shot or tortured and of himself being shot at.  
His family suffered because he was very often irritable 
toward them.  He threw things in the house, would have 
physical altercations with people for no real good reason and 
otherwise behaved inappropriately due to his anger.  This 
behavior was clearly part of his PTSD symptomatology.  He was 
given a diagnosis of dysthymic disorder, however, which was 
clearly incorrect.  Dr. W recognized this and attempted to 
rectify this problem with his letter.  The veteran further 
noted that the RO's offhand dismissal of his opinion did not 
provide him proper due process.  Because he had had PTSD all 
along he was entitled to benefits for the PTSD since the 
first time he filed a claim for the disability.  He also 
noted that he did not even know that a claim for PTSD was 
filed for him in 1989.  Thus, he obviously did not know that 
there was a deadline for filing an appeal and he again felt 
that his right to due process was violated.  In closing, he 
contended that the VA should be able to proceed from the 
reasonable doubt regarding his diagnosis to the CUE committed 
in response to his earlier claim and award him an earlier 
effective date back to 1989 for his PTSD.  

III.  Law and Regulations

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

There are two main statutory exceptions to the finality of an 
unappealed RO decision: (1) reopening the claim upon the 
receipt of new and material evidence, see 38 U.S.C.A. § 5108; 
and (2) revision based upon a showing of CUE, see 38 U.S.C.A. 
§ 5109A; Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  
Contrary to a finding of CUE, if a claim is allowed after it 
is reopened on the basis of new and material evidence the 
effective date may not antedate the date of receipt of the 
reopened claim.  38 C.F.R. § 3.400(r).
  
A reversal or revision of prior decisions due to CUE is 
considered a collateral attack on a prior decision, Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001), which asserts 
an incorrect application of law or fact, Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994).  Such an error must have occurred 
on the record "as it existed at the time of the disputed 
adjudication." Id.  

To establish CUE, it must be demonstrated that the claimed 
error, when called to the attention of later reviewers, 
compels a different conclusion to which reasonable minds 
could not differ.  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  Evidence that was not actually of record 
at the time of the decision at issue may not be considered 
for purposes of CUE.
Just as is currently the case, a threshold requirement for 
the granting of service connected disability in 1989 was a 
finding that the current disability was actually present.  
38 C.F.R. § 3.303 (1989).  

As a matter of law, a medical error or change in diagnosis 
cannot constitute CUE. See Russell v. Principi, 3 Vet. App. 
310, 314 (1992).  Medical personnel, whether they work for VA 
or the service department, are not adjudicators, and as such, 
cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 
90 (1992); see also Shockley v. West, 11 Vet. App. 208, 213 
(1998) (recognizing that a claim of misdiagnosis could be 
interpreted as either an assertion of failure to satisfy the 
duty to assist or disagreement with weighing of facts, 
neither of which can be CUE).  Additionally, a breach of the 
duty to assist or an alleged grave procedural error cannot 
serve as a basis for CUE."  Cook v. Principi, 318 F.3d 1334, 
1342 (2002). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Recently, the Court has issued its decision Rudd v. 
Nicholson, 20 Vet. App. 296 (2006), providing significant new 
legal precedent with regard to the adjudication of claims for 
an earlier effective date for a VA benefit already granted, 
where there is of record a prior final RO or Board decision 
which considered and denied a claim for that identical 
benefit. 

In Rudd, the claimant sought earlier effective dates for the 
award of service connection for various disabilities, and an 
increased rating for a low back disability.  In a previous 
March 1995 rating decision, the RO had increased to 60 
percent the rating for a low-back condition, and awarded 
service connection for a gastrointestinal disability -- both 
effective from December 14, 1994.  Also, an August 1997 Board 
decision awarded service connection for bipolar disorder; and 
the RO, in a September 1997 decision implementing that 
decision, assigned an effective date of November 1, 1994.  
The foregoing decisions each had become final and binding 
upon the veteran (absent having initiated the appellate 
process upon notification of them), at the time he filed his 
earlier effective date claims in 1999.

The Court indicated that under the established law, there 
were only two available means by which in pursuing his 
earlier effective date claims, the veteran could attempt to 
overcome the finality of the previous March 1995 and 
September 1997 RO decisions that assigned the effective dates 
in question -- through a request for revision of those 
decisions based on an allegation of CUE, or claim to reopen 
them based upon new and material evidence.  Of those two, 
since the proper effective date for an award based on a claim 
to reopen cannot be earlier than the date that claim was 
received (under 38 U.S.C. § 5110(a)), only a request for 
revision of the former decisions premised on CUE could result 
in the assignment of an earlier effective date.  However, in 
that case, the veteran had not argued at any point that his 
request for an earlier effective date should be construed as 
a motion to revise based on CUE.  The Court concluded that 
the only remaining possibility was that the veteran's claims 
each were to be processed as a "freestanding claim" for 
earlier effective dates -- but such a possibility would 
vitiate the rule of finality, as it applied to the previous 
March 1995 and September 1997 RO decisions.  Since this did 
not raise a proper claim for the earlier effective date 
sought, the Court determined that there was no basis for 
consideration of the veteran's effective date claims on the 
merits, and that the claims must be dismissed.

In this case, the effective date of March 28, 2000, for the 
grant of service connection for PTSD, was assigned in an 
October 2000 rating decision.  He did not express 
disagreement as to the effective date assigned in that 
decision; thus, it became final.  

Thereafter, in May 2003, he submitted a statement requesting 
an earlier effective date for that grant.  He argued that his 
disability had been mis-diagnosed at that time, and that he, 
in fact, did have PTSD.  As noted above, the Court concluded 
in Rudd that there can be no "freestanding claim" for earlier 
effective dates as such a possibility would vitiate the rule 
of finality.  The Court determined that, if the decision 
awarding an effective date became final, the only basis for 
awarding an earlier effective date would be a finding of CUE 
in a final decision.

In this case, the veteran does not appear to be arguing that 
there was CUE in the October 2000 rating decision wherein the 
effective date of March 28, 2000, was assigned.  However, he 
does appear to be challenging the November 1989 rating 
decision that initially denied his claim.

As noted, CUE provisions provide a very narrow exception to 
the rule of finality.  As mentioned above, in order to 
prevail on a claim for CUE it must be shown that an incorrect 
application of law or fact was made based on the record as it 
existed at the time of the disputed adjudication.  Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994).   Further, neither 
medical error, a change in diagnosis, a breach in the duty to 
assist or a grave procedural error can constitute CUE.  See 
Russell v. Principi, 3 Vet. App. 310, 314 (1992); Henry v. 
Derwinski, 2 Vet. App. 88, 90 (1992); Shockley v. West, 11 
Vet. App. 208, 213 (1998); Cook v. Principi, 318 F.3d 1334, 
1342 (2002). 
       
Applying these provisions to the veteran's claim, there is 
simply no basis for finding that there was CUE in the earlier 
November 1989 rating decision.  The evidence of record at 
that time showed no current (or even prior) diagnosis of 
PTSD.  Instead, the record contained a diagnosis of 
dysthymia.  Although the veteran has presented a well-
reasoned and well-supported argument as to why that diagnosis 
was incorrect, this information was not available to the RO 
at the time of the November 1989 rating decision.  Thus, 
there is no basis for finding that the RO made an incorrect 
application of law or fact when it rendered that decision.  
The RO examined the medical evidence of record at the time 
and found that no diagnosis of PTSD was present.  As a 
finding that the veteran actually had the current disability 
claimed (i.e. PTSD) was a necessary criterion for granting 
service connection in 1989 (as it is today) (See 38 C.F.R. 
§ 3.303 (1989), the RO did not commit CUE by denying the 
veteran's July 1989 claim.  

The veteran has made a strong argument that the earlier 
diagnosis of dysthymia constituted medical error and that he 
should have been diagnosed with PTSD in January 1989.  
Neither medical error nor a change of diagnosis can 
constitute CUE, however.  See Russell v. Principi, 3 Vet. 
App. 310, 314 (1992).  Also, the Board notes that even if the 
RO had somehow failed in its duty to assist the veteran prior 
to rendering its November 1989 decision (in particular, the 
Board notes that the veteran had been scheduled for 
psychometric testing in September 1989 but did not receive 
that testing and that a notification to the veteran informing 
him of the specific date an time of the appointment is not of 
record, so it is at least possible that he did not receive 
such a notice), such a failure also cannot constitute CUE.  
See Cook v. Principi, 318 F.3d 1334, 1342 (2002). 

The veteran has asserted that he was not even aware at that 
time that a claim for PTSD was filed in July 1989 or that it 
was subsequently denied.  Although the Board finds that this 
is not an unreasonable assertion given that the PTSD claim 
was not filed directly by him, regulations in effect at that 
time did provide that a claim could be filed by an appointed 
representative, and there was no basis for the RO to conclude 
that such a claim was not an expression of the veteran's 
intent.  Furthermore, the Board notes that the RO did send 
him a November 1989 letter to his address of record notifying 
of him of the November 1989 decision.  Consequently, the 
Board finds no basis for concluding that the RO did not 
appropriately notify the veteran of the decision rendered.  
Further, as the veteran did not appeal the decision within 
one year, it must be considered final. 

Given that there is no basis for a finding of CUE in the 
final November 1989 rating decision and no other basis under 
the law for assigning an earlier effective date, an effective 
dater earlier than March 28, 2000 for service connection for 
PTSD is not warranted.  The provisions involving the use of 
reasonable doubt and the benefit of the doubt are not for 
application as the preponderance of the evidence is against 
the veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).




ORDER

Entitlement to an effective date earlier than March 28, 2000 
for service-connected post-traumatic stress disorder (PTSD) 
including based on clear and unmistakable error in a November 
1989 rating decision is denied.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


